Citation Nr: 0707832	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-00 922	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
condition.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision 
that determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a back condition.  The veteran provided 
testimony at a personal hearing at the RO in July 2003.  

In April 2004, the Board denied the veteran's application to 
reopen the claim for service connection for residuals of a 
back condition.  In June 2004, the veteran filed a motion for 
reconsideration of the April 2004 Board decision.  The Board 
denied the veteran's motion for reconsideration of the April 
2004 Board decision in June 2004.  See 38 C.F.R. §§ 20.1100, 
20.1001 (2006).  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  A July 
2006 Court order vacated the Board's April 2004 decision and 
dismissed the veteran's appeal for lack of jurisdiction due 
to his death in May 2006.  

The veteran's attorney withdrew representation in June 2006 
due to the veteran's death.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2006.  

2.  In a July 2006 order, the Court vacated the Board's April 
2004 decision and dismissed the appeal for lack of 
jurisdiction.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal on May [redacted], 2006.  The veteran's attorney notified the 
Court of his death in July 2006.  In its July 2006 order, 
after receiving notice that the veteran had died, the Court 
vacated the April 2004 Board decision, dismissed the appeal, 
and returned the case to the Board.  In March 2007, the Board 
received a copy of the veteran's death certificate.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.

		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


